Title: To George Washington from Jeremiah Wadsworth, 4 June 1778
From: Wadsworth, Jeremiah
To: Washington, George


                    
                        sir
                        Hartford [Conn.] June 4th 1778
                    
                    In consequence of the foregoing Letter, I have directed Mr Asa Benton, a trusty Person and well acquainted with Salted Provision &c. to raise Twenty Coopers, which he has effected, and they will March to morrow for Head Quarters of the Grand Army.
                    When I left Your Excellency, I expected to have return’d to Camp before this time, and have made ample Provision for supplying the Army with Food, but on my return Home, found the regulating Act was not Suspended and the General Assembly of this State are so much engaged to enforce that Act, that they have sent a Committee to the Legislature of Massachusetts to persuade them to Adopt it—If that State Adopt the Act, I am seriously afraid the Army cannot be fed—I informed Congress it was not in my Power to Supply their Army under the regulating Act, and had I not been convinced that the Suspension wou’d take place imediately on the General Assembly’s meeting here—no Consideration wou’d have persuaded me to have Accepted the Appointment of Commissary General—I shall leave nothing undone to Supply the Army, and will set out for Head Quarters as soon as the Committee return from Boston—I am very unhappy that the Army is not well Supplied, but beg Your Excellency will believe it is not owing to any want of my Attention to the Business, or those employed by me. I am able to justify my Conduct, and shew that the wants of the Army are owing to causes which I foresaw and pointed out to Congress, and expected thro’ their Influence they wou’d have been removed—I have  wrote them on the Subject and soon Expect their Answer. I am—Your Excellency’s, Most Obedt Humb. servt
                    
                        Jereh Wadsworth
                    
                